Citation Nr: 0122799	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right wrist scars.  

2.  Entitlement to an initial compensable evaluation for 
right elbow scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1974.  He also had service in the San Juan, the 
Commonwealth of Puerto Rico, Army National Guard.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted the 
veteran's claim of service-connection for right wrist scars 
and right elbow scars and assigned noncompensable 
evaluations.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the May 1999 rating decision, the March 2001 
statement of the case (SOC), as well as a March 2001 RO 
letter.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
bases of the denial of the claim.  

3.  The VA examined the veteran in 1999.  

4.  The veteran's right wrist scars are fading; 2 cm wide and 
linear shaped.  

5.  The veteran's right elbow scars are 4-cm long, 3-cm wide 
gray discolorations on the anterior aspect of the elbow.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The criteria for a compensable evaluation for right wrist 
scars are not met.  38 U.S.C.A. § 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4. 118 Diagnostic Code 7804 
(2000).

3.  The criteria for a compensable evaluation for right elbow 
scars are not met.  38 U.S.C.A. § 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4. 118 Diagnostic Code 7804 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The May 1999 rating decision, the March 
2001 SOC, as well as the March 2001 RO letter informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and RO 
letter informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the bases of the 
denial of the claim.  

The VA examined the veteran in 1999.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The criteria for evaluation of skin disorders are set forth 
in 38 C.F.R. § 4.118 (2000).  According to the applicable 
criteria, a 10 percent evaluation is warranted for scars 
which are poorly nourished with repeated ulceration or which 
are tender and painful upon objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804 (2000).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

After a careful review of the evidence of record, it is found 
that a 10 percent evaluation for the service-connected right 
wrist scars and right elbow scars is not warranted.  The May 
1999 VA examination revealed that there was a 4 cm long, 3 cm 
wide gray discoloration on the anterior aspect of the 
veteran's right elbow.  On the right wrist there was a fading 
scar 2-cm wide, linear shaped.  These scars were not tender 
to palpation.  There were no adhesions and the scars had a 
normal texture.  There were no ulcerations or breakdown of 
the skin.  No elevation or depression of the scars was found.  
There was no underlying tissue loss and no inflammation, 
edema or keloid formation was seen.  There were several scars 
with mild loss of color however none were cosmetically 
disfiguring.  

As the veteran's scar is not shown to be of the head, face or 
neck Diagnostic Code 7800 is not applicable.  38 C.F.R. § 
4.118 (2000).  Diagnostic Codes 7801 and 7802 provide 
evaluations for scars resulting from burns.  38 C.F.R. 
§ 4.118 (2000).  The veteran's scar resulted from a crushing 
injury and was not the result of burns.  Therefore, 
Diagnostic Codes 7801 and 7802 are not applicable in this 
case.  Other scars are rated on the basis of limitation on 
function of part affected under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2000).  The April 1999 VA examination 
report revealed that there was no limitation of function by 
the scars.  Thus an increased evaluation is not warranted 
under Diagnostic Code 7805.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for compensable 
evaluations for his service-connected right wrist scars and 
right elbow scars.  


ORDER

A compensable evaluation for the veteran's service-connected 
right wrist scars is denied.

A compensable evaluation for the veteran's service-connected 
right elbow scars is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

